EX-10.2 3 ex10_2.htm EXHIBIT 10.2



SUPERIOR COURT OF THE STATE OF CALIFORNIA

FOR THE COUNTY OF LOS ANGELES

CENTRAL DISTRICT

 

IRONRIDGE GLOBAL IV, LTD. Case No: BC 493749 Plaintiff. Assigned for All
Purposes to: v. Hon. Maureen Duffy-Lewis AMARANTUS BIOSCIENCES INC., ORDER FOR
Defendant. APPROVAL OF STIPULATION FOR SETTLEMENT OF CLAIMS Date: November 9.
2012 Time: 8:30 am Dept: 38 Trial Date: None Set

 

 

The Joint Ex Parte Motion for Court Approval of Stipulated Settlement
("Motion"), filed by Plaintiff Ironridge Global IV. Ltd. ("Plaintiff") and
Amarantus Biosciences, Inc. ("Defendant"), came on for hearing on November 9,
2012 at 8:30 am in Department 38 of the above-entitled court, the Honorable
Maureen Duffy-Lewis, Judge presiding.

The Court having considered the motion and supporting papers, the oral arguments
of counsel, having been presented with a Stipulation for Settlement of Claims
("Stipulation"), and good cause appearing therefor,

1

 

IT IS HEREBY ORDERED AS FOLLOWS:

 

1.                   The Stipulation, attached hereto as Exhibit A and
incorporated herein by reference, is approved in its entirety;

 

2.                   Plaintiff owns bona fide outstanding claims against
Defendant, and the terms and conditions of the issuance and exchange of such
claims for free-trading shares of common stock of Defendant, as set forth in the
Stipulation, are approved after a hearing upon the fairness of such terms and
conditions at which Plaintiff, the only person to whom it is proposed to issue
securities in such exchange, had the right to appear;

 

3. The above-entitled action is dismissed in its entirety; provided that the
Court shall retain jurisdiction to enforce the terms of this Order by a motion
under California Code of Civil Procedure Section 664.6.

 

IT IS SO ORDERED.

 

DATED: November 9. 2012 /s/ Michael L. Stern Honorable Michael L. Stern Judge of
the Superior Court

2

 



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT A

STIPULATION FOR SETTLEMENT OF CLAIMS

 

3

 

LIBERTAS LAW GROUP

Mark A. Vega (SBN 162621)

mvega@libertaslaw.com

Mona Mahdara Alcala (SBN 270384)

malcala@libertaslaw.com

6427 West Sunset Boulevard

Hollywood, CA 90028

P (323) 306-3870; F (323) 306-3874

 

Attorneys for Plaintiff

IRONRIDGE GLOBAL IV. LTD.

 

COLT / WALLERSTIEN LLP

Doug Colt (SBN 210915)

dcolt@coltwallerstein.com

255 Shoreline Drive. Suite 540

Redwood Shores, California 94065

P (650) 453-1980; F (650) 453-2411

 

Attorneys for Defendant

AMARANTUS BIOSCIENCES, INC.

 

SUPERIOR COURT OF THE STATE OF CALIFORNIA

FOR THE COUNTY OF LOS ANGELES

CENTRAL DISTRICT

 

IRONRIDGE GLOBAL IV. LTD., Case No: BC 493749 Plaintiff, Assigned for All
Purposes to: v. Hon. Maureen Duffy Lewis AMARANTUS BIOSCIENCES. INC. STIPULATION
FOR Defendant. SETTLEMENT OF CLAIMS Date: November 9, 2012 Time: 8:30 a.m. Dept:
38 Trial Date: None Set

 

Plaintiff Ironridge Global IV, Ltd. ("Plaintiff”) and defendant Amarantus
Biosciences, Inc. ("Defendant"), hereby stipulate to the facts, terms, and
conditions contained in the [Proposed] Order Approving Stipulation for
Settlement of Claims ("Order") submitted herewith and incorporated herein by
this reference, and further stipulate and agree as follows:

4

 

 

1.                   Plaintiff and Defendant request that the Court enter an
order substantially in the form of the concurrently filed proposed Order.

 

2. Defendant is a is a Sunnyvale, California based development-stage
biotechnology company focused on the discovery and development of therapeutic
proteins and biologics for the treatment of Parkinson’s disease, traumatic brain
injury and other human diseases in the United States, including in Los Angeles.
California. Defendant is a public company whose stock is traded under the ticker
symbol "AMBS."

 

3. Plaintiff owns bona fide claims (the "Claims") against Defendant in an
aggregate amount of US $511.310.19 (the "Claim Amount"), plus attorneys* fees.
Defendant has not paid the amount due on the Claims. Plaintiff filed the
above-captioned collection action, which the parties now seek to settle by this
Stipulation and the proposed Order.

 

4. Defendant desires to settle the Claims in exchange for the issuance to
Plaintiff of shares of Defendant’s common stock ("Common Stock"). Plaintiff
desires to accept such shares in accordance with the terms of this Stipulation,
subject to court approval following a hearing as envisioned by Section
25017(f)(3) of the California Corporations Code, and Section 3(a)(10) of the
federal Securities Act of 1933. as amended (the "Securities Act").

 

5. Plaintiff has agreed to the proposed settlement terms and conditions, and
believes that they are sufficiently fair such that Plaintiff is willing to enter
into this Stipulation. In addition, Defendant’s board of directors has
considered the proposed transaction and has resolved that its terms and
conditions are fair to, and in the best interests of, Defendant and its
stockholders. Accordingly, both parties request Court approval of the settlement
provided for herein as fair, reasonable and adequate. The parties submit this
Stipulation to the Court on ex parte application, and request that the Court
enter an Order approving this Stipulation following the hearing thereon.

 

6. It is the intent and effect of this Stipulation that the Order, when signed,
shall end, finally and forever any claim to payment or compensation of any kind
or nature that Plaintiff had, now has, or may assert in the future against
Defendant arising out of the Claims. In this regard, and subject to compliance
with the Order, effective upon the execution of the Order, each party hereby
releases and forever discharges the other party, including all of the other
party’s officers, directors, members, managers, representatives, agents and
attorneys, from any and all claims, demands, debts, liabilities, obligations,
and causes of action, whether known or unknown, at law or in equity, suspected
or unsuspected, fixed or contingent, arising out of, connected with, or
incidental to the Claims. Each party further agrees that with respect to the
matters released herein, such party expressly waives any and all rights and
benefits conferred upon it by the provisions of California Civil Code Section
1542 and any similar law of any state or territory of the United States.
California Civil Code Section 1542 provides, in full, as follows: "§1542 General

Release-Claim Extinguished. A general release does not extend to Claims which
the creditor does not know or suspect to exist in his or her favor at the time
of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor."

 

5

 

 

7. In full and final settlement of the Claims. Defendant will issue and deliver
to Plaintiff the sum of 23 million shares of Common Stock (the "Initial
Issuance"), subject to the subsequent adjustment, issuances, returns, and
ownership limitations set forth below.

 

8. No later than the first business day following the date that the Court enters
the Order, time being of the essence. Defendant shall take or cause to be taken
all such necessary action including, without limitation, the execution and
delivery of such further instruments and documents, as may be reasonably
requested by any party for such purposes or otherwise necessary to complete or
perfect the transaction contemplated hereby, including, but not limited to: (a)
deliver a copy of the Order to Defendant’s transfer agent, (b) cause its legal
counsel to issue an opinion to Defendant’s transfer agent, in form and substance
acceptable to Plaintiff and such transfer agent, that the shares of Common Stock
to be issued pursuant to the Order (i) are legally issued, fully paid and
non-assessable, (ii) when issued in accordance with the Order will be exempt
from the registration requirements under the Securities Act, and (iii) may be
issued without restrictive legend and resold by Plaintiff without restriction:
(c) transmit via email, facsimile and overnight delivery an irrevocable and
unconditional instruction to Defendant's stock transfer agent, in form and
substance acceptable to Plaintiff and such transfer agent, to reserve and issue
all shares of Common Stock required by the Order: (d) issue the Initial
Issuance, as Direct Registration System (DRS) shares to Plaintiff s balance
account with The Depository Trust Company (DTC) or through the Fast Automated
Securities Transfer (FAST) Program of DTC"s Deposit/Withdrawal Agent Commission
(DWAC) system, without any restriction on transfer or resale. The date upon
which the Initial Issuance is complete and the shares have been received into
Plaintiffs account in electronic form and fully cleared for trading shall be
referred to as the "Issuance Date."

 

6

 

 

9. From the date of this Stipulation until that number of consecutive trading
days following the Issuance Date required for the aggregate trading volume of
the Common Stock to exceed $5 million (the "Calculation Period"). Plaintiff will
retain that number of shares of Common Stock (the "Final Amount") with an
aggregate value equal to (a) the sum of the Claim Amount, plus an agent fee of
8% of the Claim Amount, and Plaintiffs and Defendant’s attorney fees and
expenses, (b) divided by 80% of the following: the closing price of the Common
Stock on the date of entry of the Order, not to exceed the arithmetic average of
the closing bid prices of any five trading days during the Calculation Period,
as reported by the Bloomberg Professional service of Bloomberg LP ("Bloomberg").



10. At any time during the Calculation Period the issued shares are less than
any reasonably possible Final Amount. Plaintiff may request that Defendant
reserve and issue additional shares of Common Stock (each, an "Additional
Issuance") as soon as possible, and in any event within one trading day, time
being of the essence of any such request, and the Company’s transfer agent,
officers, directors and attorneys, including without limitation Gerald E.
Commissiong, shall take all actions necessary to do so. For each day after
Plaintiff requests issuance that shares are not, for any reason, received into
Plaintiffs account in electronic form and fully cleared for trading, the
Calculation Period shall be extended by one trading day.

 

11. Under no circumstances shall Defendant issue to Plaintiff at any one time a
number of Shares which, when aggregated with all shares of Common Stock then
beneficially owned or controlled by Plaintiff or its affiliates, at such time
exceed 9.99% of the total number of shares of Common Stock then outstanding.

 

7

 

 

12. At the end of the Calculation Period, (a) if the sum of the Initial Issuance
and any Additional Issuances is less than the Final Amount, Plaintiff shall
issue additional shares of Common Stock to Defendant as soon as possible, up to
the Final Amount, and (b) if the sum of the Initial Issuance and any Additional
Issuance is greater than the Final Amount, Plaintiff shall promptly return any
remaining shares to Defendant or its transfer agent for cancellation, ("Final
Adjustment").

 

13. Defendant hereby represents, warrants and covenants as follows: (a) there
are currently 211 million shares of Common Stock of Defendant issued and
outstanding, and 39 million authorized, unissued and unreserved shares available
for reservation and issuance to Plaintiff: (b) the shares of Common Stock to be
issued pursuant to the Order are duly authorized, and when issued will be
validly and legally issued, fully paid and non-assessable, free and clear of all
liens, encumbrances and preemptive and similar rights to subscribe for or
purchase securities; (c) the shares to be issued pursuant to the Order (i) are
exempt from registration under the Securities Act. (ii) are issuable without any
restrictive legend, and (iii) may be resold by Plaintiff without restriction;
(d) Defendant has reserved from its duly authorized capital stock a number of
shares of Common Stock equal to thrice the number of shares that could be issued
pursuant to the terms of the Order based on the most recent daily VWAP and will,
if necessary, increase the number of shares reserved based on the lowest daily
VWAP during the Calculation Period; (e) if at any time it appears reasonably
possible that there may be insufficient authorized or reserved shares to fully
comply with the Order. Defendant shall take all action required to immediately
reserve additional shares from authorized shares and. if necessary, promptly
take such actions are required to increase its authorized shares so as to ensure
its ability to timely comply with the Order, and may not reserve or issue any
shares of Common Stock to any other person unless and until sufficient shares
have been reserved for Plaintiff (except to the extent that a person has the
right to purchase shares of Common Stock on or before the date of this
Stipulation); (f) execution of this Stipulation and performance of the Order by
Defendant and Plaintiff will not (i) conflict with, violate, or cause a breach
or default under any agreements between Defendant and any creditor, or any
affiliate thereof, including but not limited to those related to the account
receivables comprising the Claims, or (ii) require any waiver, consent, or other
action of Defendant or any creditor, or their respective affiliates, that has
not already been obtained in writing; (g) Defendant hereby waives, without
limitation, any provision in any agreement related to the account receivables
comprising the Claims requiring payments to be applied in a certain order,
manner, or fashion, or providing for exclusive jurisdiction in any court other
than this Court; (h) Defendant has all necessary power and authority to execute,
deliver and perform all of its obligations under this Stipulation; (i) the
execution, delivery and performance of this

Stipulation by Defendant has been duly authorized by all requisite action on the
part of Defendant, including without limitation express approval by its board of
directors, (j) this Stipulation has been duly executed and delivered by
Defendant, and is fully enforceable against Defendant in accordance with its
terms; (k) neither Plaintiff nor any of the creditors from whom Plaintiff
acquired the Claims, nor any of their affiliates, (i) is or was an affiliate of
Defendant within the last 90 days or (ii) has or will, directly or indirectly,
provide any consideration to or invest in any manner in Defendant in exchange or
consideration for selling or satisfying the Claims other than pursuant to the
Order; (1) neither Defendant nor any of Defendant’s affiliates or agents has or
will provide Plaintiff with any material non-public information regarding
Defendant; (m) Plaintiff has no obligation of confidentiality, and may sell any
of its shares of the Company’s common stock issued pursuant to the Order at any
time, including without limitation throughout the Calculation Period; and (n)
with respect to this Stipulation and the transactions contemplated hereby (i)
Plaintiff is acting solely in an arm*s length capacity, (ii) Plaintiff does not
make or has not made any representations or warranties other than those
specifically set forth herein, (iii) Plaintiff has not and is not acting as a
legal, financial, accounting or tax advisor to Defendant, or agent or fiduciary
of Defendant, or in any similar capacity, and (iv) any statement made by
Plaintiff or any of Plaintiff s representatives, agents or attorneys is not
advice or a recommendation to Defendant.

8

 

 

14. Until at least 180 days after the end of the Calculation Period, neither
Plaintiff nor any of its affiliates shall (a) hold any short position in the
Common Stock, or (b) engage in or affect, directly or indirectly, any short sale
of the Common Stock.

 

15. For so long as Plaintiff or any of its affiliates holds any shares of Common
Stock, neither Plaintiff nor any of its affiliates shall: (a) vote any shares of
Common Stock owned or controlled by it, exercise any dissenter’ s rights,
execute or solicit any proxies or seek to advise or influence any person with
respect to any voting securities of Defendant; or (b) engage or participate in
any actions, plans or proposals that relate to or would result in (i) Plaintiff
or any of its affiliates acquiring additional securities of Defendant, alone or
together with any other person, which would result in Plaintiff and its
affiliates collectively beneficially owning or controlling, or being deemed to
beneficially own or control, more than 9.99% of the total outstanding Common
Stock or other voting securities of Defendant at any one time, (ii) an
extraordinary corporate transaction, such as a merger, reorganization or
liquidation, involving Defendant or any of its subsidiaries, (iii) a sale or
transfer of a material amount of assets of Defendant or any of its subsidiaries,
(iv) any change in the present board of directors or management of Defendant,
including any plans or proposals to change the number or term of directors or to
fill any existing vacancies on the board, (v) any material change in the present
capitalization or dividend policy of Defendant, (vi) any other material change
in Defendant’s business or corporate structure, (vii) changes in Defendant' s
charter, bylaws or instruments corresponding thereto or other actions which may
impede the acquisition of control of Defendant by any person, (viii) causing a
class of securities of Defendant to be delisted from a national securities
exchange or to cease to be authorized to be quoted in an inter-dealer quotation
system of a registered national securities association, (ix) causing a class of
equity securities of Defendant to become eligible for termination of
registration pursuant to Section 12(g)(4) of the Securities Exchange Act of
1934. As amended, or (x) taking any action, intention, plan or arrangement
similar to any of those enumerated above. The provisions of this paragraph may
not be modified or waived without further order of the Court.

 

16. Defendant shall indemnity, defend and hold Plaintiff and its affiliates
harmless with respect to all claims, actions and proceedings arising out or
related to this Stipulation or the Order, including without limitation, any
claim or action brought derivatively or by any one or more shareholders or
creditors of Defendant.

 

17. The parties to this Stipulation represent that each of them has been advised
as to the terms and legal effect of this Stipulation and the Order provided for
herein, and that the settlement and compromise stated herein is final and
conclusive forthwith, subject to the conditions stated herein, and each attorney
represents that his or her client has freely consented to and authorized this
Stipulation after having been so advised.

 

18. This Stipulation constitutes Defendant*s answer to the Complaint in this
Action. Each party hereto waives a statement of decision, and the right to
appeal from the Order after its entry. Defendant further waives any defense
based on the rule against splitting causes of action. There shall be no third
party beneficiaries with respect to this Stipulation or the Order. The
prevailing party in any motion to enforce the terms of this Stipulation or the
Order shall be awarded its reasonable attorney fees, costs and expenses arising
out of or relating to such motion. Except as expressly set forth herein, each
party shall bear its own attorneys’ fees, expenses and costs.

 

19. Upon entry of the Order approving this Stipulation, the Action shall be
dismissed in its entirety without* prejudice, except that the Court shall retain
jurisdiction to enforce the terms of the Stipulation and Order by a motion
brought by any party under Section 664.6 of the California Code of Civil
Procedure.

 

*with approval of counsel

9

 

 

 

20. This Stipulation may be executed in counterparts and by facsimile, portable
document format (pdf), or other electronic format, each of which shall
constitute an original and all of which together shall be deemed together as a
single instrument.

 

IT IS SO STIPULATED:

 

DATED: November 8. 2012 IRONRIDGE GLOBAL IV. LTD. By: /s/ Peter Cooper Peter
Cooper

Director

 

DATED: November 8. 2012 LIBERTAS LAW GROUP By:/s/ Mark A. Vega Mark A. Vega Mona
Mahdara Alcala Attorneys for Plaintiff

IRONRIDGE GLOBAL IV. LTD.

 

DATED: November 8. 2012 AMARANTUS BIOSCIENCES. INC. By: /s/ Gerald E.
Commissiong Gerald E. Commissiong

CEO

 

DATED: November 8. 2012 COLT / WALLERSTEIN LLP By: /s/ Doug Colt Doug Colt
Attorneys for Defendants AMARANTUS BIOSCIENCES. INC.

 

 

10

 



